 

 

 

 

 

 

 

 

 

 

 

 

 

 

Timothy R. Norton,

Plaintiff,

v. Case No. 4:20-cv—-12841-MFL-RSW
Hon. Matthew F. Leitman
Greenpath, Inc.,

Defendant.

 

SUMMONS IN A CIVIL ACTION

C/O REGISTERED AGENT
REGISTERED AGENT SOLUTIONS, INC.
2285 SOUTH MICHIGAN ROAD

EATON RAPIDS, MI 48827

To: Greenpath, Inc.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:

Nathan C. Volheim
2500S. Highland Avenue
Suite 200

Lombard, IL

60148

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

DAVID J. WEAVER, CLERK OF COURT By: s/L. Granger
Signature of Clerk or Deputy Clerk

Date of Issuance: October 26, 2020

 

 
Case 4:20-cv-12841-MFL-RSW ECF No. 6, PagelD.20 Filed 11/08/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2}

 

Civil Action No.

4:20-CV-12841-MFL-RSW

eA economies,

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Giv. P. 4 ()

This summons for (name of individual and title, if any) Greenpath, inc., C/O Registered Agent Solutions.
Inc, was received by me on (date) 1 1-2-2020.

[]

[ ]

[X}

(]
{|

My fees are $

 

 

i personally served the summons on the individual at (place) on (date)

; OF

 

| Jeft the summons at the individual's residence or usual place of abode with (name)
_a person of suitable age and discretion who resides there, on
(date) _ and mailed a copy to the individual's last known address; or

 

| served the summons on (name of individual) Cheryl Bixby, who is designated by law to accept
service of process on behalf of (name of organization) Greenpath, Inc.. C/O Registered Agent
Solutions. Inc, on (date) 11/2/2020; or

 

 

| returned the subpoena unexeculed because:

 

Other (specify):

for travel and $ for services, for a total of $ 9.00

SOE cee

 

| declare under penalty of perjury that this information is true.

Date: 11-2-2020

Pf Server's signature

 

Angela Vermillion
Process Server

 

Printed name and fille

Relentless Court Services, Inc.
4337 E. Grand River #101
Howell, Mi 48843-7595

 

Server's address

Additional information regarding attempted service, etc.:
DOCUMENTS SERVED:
Summons In A Civil Action with Complaint

DESCRIPTION OF PERSON SERVED:
Age: 62, Sex: F, Race/Skin Color: White. Height: 5'3°. Weight: 160, Hair: Light Brown, Glasses: Y

UOQVOUO LALO

 
